internal_revenue_service number release date index number ------------------------------------------- --------------------------- ------------ ----------- ------------- attn ------------------------------ ------------------------------------ --------------------- - department of the treasury washington dc person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc intl br1 - plr-125702-03 date date ty ------- ----------------------------------------------- this responds to a letter dated date in which your authorized legend taxpayer ---------------------------------------------------------------- dear ----------------- representative requested a ruling that premiums received by the taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 as amended code pursuant to the united states-republic of finland income_tax convention treaty and to letters dated date and date in which you furnished additional information representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and taxpayer is a corporation registered in finland and authorized to transact life plr-125702-03 insurance operations pursuant to the laws of finland taxpayer represents that it is a mutual_insurance_company that writes all classes of non-life insurance coverage and that it intends to provide for a profit policies of both insurance and reinsurance to entities which are exempt from or subject_to excise_tax as imposed under sec_4371 of the code taxpayer further represents that it is engaged in an active trade_or_business in finland and that premiums from both insurance and reinsurance are derived in connection with that trade_or_business issued to u s persons and covering risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business and covering risks within the united_states see sec_4372 revproc_92_39 1992_1_cb_860 establishes procedures for entering into a closing_agreement to establish an exemption from the sec_4371 excise_tax when the exemption is claimed under a u s income_tax treaty pursuant to sec_5 of rev_proc the procedures may be used by insurers and reinsurers claiming benefits under the treaty sec_4371 imposes an excise_tax on premiums_paid on insurance policies article business profits of the treaty provides as follows the profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries or carried on business in the other contracting state through a permanent_establishment situated therein article b taxes covered includes the sec_4371 excise_tax within the scope of the treaty but contains the following limitation the convention shall however apply to the excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from such taxes the limitation_on_benefits provision in article of the treaty provides that a person that is a resident of a contracting state and derives income from the other contracting state shall be entitled under the treaty to relief from taxation in that other state only if such person meets one of the alternative safe harbors for claiming benefits under the article article c provides treaty relief in the case of a resident of finland that is plr-125702-03 c engaged in the active_conduct_of_a_trade_or_business in the first-mentioned state other than the business of making or managing investments unless these activities are banking or insurance activities carried on by a bank or insurance_company and the income derived from the other contracting state is derived in connection with or is incidental to that trade_or_business under section dollar_figure of rev_proc for closing_agreement purposes the internal_revenue_service will consider premiums received by a foreign_insurer_or_reinsurer to be derived in connection with or incidental to the active_conduct_of_a_trade_or_business in the country of residence by a taxpayer if for the taxpayer’s preceding_taxable_year the average of the following three ratios exceeds twenty-five percent and each ratio is equal to at least twenty percent the ratio that the average value of the assets of the insurer or reinsurer used or held for use in the active_conduct_of_a_trade_or_business in the residence country during the taxable_year bears to the value of all its assets the ratio that gross premiums received by the insurer or reinsurer for policies on risks situated in the residence country bears to total gross premiums received by the insurer or reinsurer and the ratio that the insurer or reinsurer’s payroll and commission expense paid to employees and agents for services performed in the country of residence bears to the insurers or reinsurer’s worldwide payroll and commission expense the taxpayer represents that it is engaged in an active trade_or_business in finland and that its premiums from both insurance and reinsurance of u s risks are derived in connection with that trade_or_business in support of this position taxpayer supplied the relevant ratios that satisfy the requirements of section dollar_figure of rev_proc based on these representations we conclude that the taxpayer satisfies the active trade_or_business test of article c and is eligible for benefits under the treaty according to paragraph a of the closing_agreement the liability of the taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure--------- must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign plr-125702-03 insurance or reinsurance policies issued by the taxpayer pursuant to sec_46_4374-1 of the excise_tax regulations may rely upon a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to the taxpayer on and after date as exempt under the treaty from the federal excise_tax please refer to section of revproc_2003_78 2003_45_irb_1 for instructions on how to comply with paragraph b of the closing_agreement requiring the taxpayer i to obtain a certificate of residency from the tax authorities in its home jurisdiction every three years and or ii to certify its eligibility for benefits under the relevant treaty on an annual basis this revenue_procedure provides that the requirements of paragraph b of your closing_agreement will be satisfied if the taxpayer complies with the certification of residency and entitlement to treaty benefits requirement as provided in paragraph of the closing_agreement set forth in appendix a of revproc_2003_78 a copy of this revenue_procedure is enclosed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the issues of whether the taxpayer is an insurance_company or whether premiums_paid to the taxpayer are deductible under sec_162 of the code the code provides that it may not be used or cited as precedent letter is being sent to the taxpayer’s representatives this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely w edward williams special counsel office of the associate chief_counsel international enclosures
